ANSTEAD, Judge,
dissenting.
I would reverse and remand for an evi-dentiary hearing. The transcripts of appellant’s plea proceedings reflect that there is at least an issue of fact as to whether appellant understood the consequences of his plea agreement, which resulted in the imposition of four (4) consecutive minimum mandatory sentences. Appellant’s prior motion for relief under Florida Rule of Criminal Procedure 3.800 is no bar to his *83present claim. See Jolly v. State, 392 So.2d 54 (Fla. 5th DCA 1981).